Title: To John Adams from Samuel Blodget, 1 January 1801
From: Blodget, Samuel
To: Adams, John



Sir
Washington Jany. 1st 1801

Presuming on the kind indulgence which I have ever experienced since the commencement of your acquaintance, I beg leave to repeat my solicitations in favour of an important concern, in which you have been pleased deeply to interest yourself.
The proprietors of Lands within this City (of which I am one) are deeply concerned in the necessary completion of the objects, for which the board of Commissioners for the City of Washington were originally appointed; the death of a worthy member of that board, having rendered a new appointment essential, both to the Interests of the Proprietors, & to that of United States committed to their care, the long acquaintance I have had both as agent for the affairs of the City, and as one of its largest proprietors with the affairs of the City have induced me to repeat my recommendation of Mr Cranch as a gentleman whose education & general knowledge of the subject and disinterested bias from private concerns, will I hope meet the approbation of all the proprietors, in case of success in the appointment!—
Dr Thornton who had been so kind, as to write in my favr through Mr Stoddart for this object, has authorized me to say that he shall be particularly happy to meet Mr Cranch as a member of the board, & every person who I have seen since I had the honor of a personal interview have united with me in giving their vote for our candidate.
I should be more particular in favour of Mr Cranch, if I thought that my efforts would contribute to your knowledge of the merits of a gentleman who is already honord by your personal acquaintance
with sincere attachment / to your private character & veneration for / preeminent Public virtues I am your / Most devoted sert

Saml Blodget